DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 2/2/2021 has been entered. Claims 1, 12, 49, 60, 84 and 90 have been amended. Claims 1-2, 12, 29, 49-50, 60, 84 and 86-92 are still pending in this application, with claims 1, 49 and 84 being independent.


Claim Objections

Claim 84 is objected to because of the following informalities:  Claim 84 lines 1-2 should read: “A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a processor, execute a method comprising:” Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 12, 49-50, 60, 84, 86, 88-90 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over “3GPP TSG-RAN WG2 #93bis – R2-162769” (published 11-15 April 2016; provided in Applicant’s IDS dated 7/21/2020, hereinafter “Ericsson”) in view of Yamada et al. (US 2019/0124699, hereinafter Yamada), and further in view of Pelletier et al. (WO 2010/124228A2; provided in Applicant’s IDS dated 11/9/2020, hereinafter Pelletier).

Regarding claim 1, Ericsson discloses a method of obtaining resource configuration, comprising: receiving, by a terminal, a non-anchor carrier resource configuration broadcasted by a network device [see Ericsson page 3, physicalConfigDedicated-NB is a newly defined SIB that is broadcasted to the UE and contains non-anchor configuration parameters that may override anchor carrier configurations], wherein the non-anchor carrier resource configuration comprises an uplink non-anchor carrier frequency point list, an uplink non-anchor carrier resource configuration parameter list, a downlink non-anchor carrier frequency list and a downlink non-anchor carrier resource configuration parameter list [see Ericsson pages 2-3, ASN1START includes at least DL and UL non-anchor carrier frequency sequences, and may further include additional non-anchor carrier parameters for in-band non-anchor carrier info associated therewith].
While Ericsson does teach broadcasting the above information elements to the UE, and while it is implicit that the UE will use this information for UE operation, Ericsson does not expressly disclose the features of obtaining, by the terminal, an indication information that indicates whether resources used by the terminal for performing random access comprise an anchor carrier; and determining, by the terminal, according to the non-anchor carrier resource configuration, resource information for performing the random access.
However, in the same or similar field of invention, Yamada discloses a random access procedure (Yamada Figure 6), where a UE may initiate the random access procedure on the anchor PRB when the UE receives a PDCCH order (see Yamada paragraph 0090); which means that the indication information indicates the resources used for performing random access comprise an anchor carrier. 

Although Yamada discloses that the UE may move to non-anchor PRB once the random access is initiated (see Yamada paragraphs 0090 and 0091), Ericsson and Yamada do not expressly disclose the feature of determining, by the terminal, according to the non-anchor carrier resource configuration, resource information for performing the random access.
However, in the same or similar field of invention, Pelletier discloses that the WTRU (UE) may use the carrier configurations provided by broadcast signaling (equivalent to Ericsson’s broadcast identified above) to determine the PRACH/RACH configuration that is used for the random access procedure (see Pelletier paragraph 00058). WTRU operating with information regarding secondary component carriers (i.e., non-anchor carriers) (see Pelletier paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson and Yamada to have the feature of determining, by the terminal, according to the non-anchor carrier resource configuration, resource information for performing the random access; as taught by Pelletier. The suggestion/motivation would have been to improve UE’s ability to determine multiple RACH resources corresponding to multiple UL/DL carrier situations and reducing RACH delay (Pelletier paragraph 0104).

Regarding claim 2, Ericsson, Yamada and Pelletier disclose the method of claim 1. Ericsson, Yamada and Pelletier further disclose wherein the non-anchor carrier configuration further comprises a random access resource configuration list for non-anchor carriers [see Pelletier paragraph 51, further including PRACH/RACH configuration information that refer to a set of parameters applying to the particular set of DL and UL carriers]. In addition, the same motivation is used as the rejection of claim 1. 

claim 12, Ericsson, Yamada and Pelletier disclose the method of claim 1. Ericsson, Yamada and Pelletier further disclose regarding obtaining, by the terminal, another indication information that instructs the terminal to perform the random access through the anchor carrier, or an uplink non-anchor carrier [see Pelletier paragraph 51, PRACH/RACH configuration information includes information indicating on which carrier(s) the PRACH/RACH procedure should be carried out, each carrier is either a PCC (anchor) or SCC (non-anchor)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 49, Ericsson discloses a terminal, comprising a processor and a memory storing instructions executable by the processor, wherein the instructions, when executed by the processor, execute the following operations: receiving a non-anchor carrier resource configuration broadcasted by a network device [see Ericsson page 3, physicalConfigDedicated-NB is a newly defined SIB that is broadcasted to the UE and contains non-anchor configuration parameters that may override anchor carrier configurations], wherein the non-anchor carrier resource configuration comprises an uplink non-anchor carrier frequency list, an uplink non-anchor carrier resource configuration parameter list, a downlink non-anchor carrier frequency list and a downlink non-anchor carrier resource configuration parameter list [see Ericsson pages 2-3, ASN1START includes at least DL and UL non-anchor carrier frequency sequences, and may further include additional non-anchor carrier parameters for in-band non-anchor carrier info associated therewith].
Ericsson does not expressly disclose the features of the terminal comprising a processor and a memory storing instructions executable by the processor, wherein the instructions, and obtaining an indication information that indicates whether resources used by the terminal for performing random access comprise an anchor carrier; and determining according to the non-anchor carrier resource configuration, resource information for performing the random access.
However, in the same or similar field of invention, Yamada discloses a random access procedure (Yamada Figure 6), where a UE may initiate the random access procedure on the anchor PRB when the UE receives a PDCCH order (see Yamada paragraph 0090); which means that the indication information indicates the resources used for performing random access comprise an anchor carrier. Yamada Figure 8 further discloses a UE which includes a processor and a memory (Yamada Figure 8, paragraphs 0102-
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to have the features of the terminal comprising a processor and a memory storing instructions executable by the processor; and obtaining an indication information that indicates whether resources used by the terminal for performing random access comprise an anchor carrier; as taught by Yamada. The suggestion would have been to enhance the efficient use of radio resources in the network (Yamada paragraph 0025).
Although Yamada discloses that the UE may move to non-anchor PRB once the random access is initiated (see Yamada paragraphs 0090 and 0091), Ericsson and Yamada do not expressly disclose the feature of determining according to the non-anchor carrier resource configuration, resource information for performing the random access.
However, in the same or similar field of invention, Pelletier discloses that the WTRU (UE) may use the carrier configurations provided by broadcast signaling (equivalent to Ericsson’s broadcast identified above) to determine the PRACH/RACH configuration that is used for the random access procedure (see Pelletier paragraph 00058). WTRU operating with information regarding secondary component carriers (i.e., non-anchor carriers) (see Pelletier paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson and Yamada to have the feature of determining according to the non-anchor carrier resource configuration, resource information for performing the random access; as taught by Pelletier. The suggestion/motivation would have been to improve UE’s ability to determine multiple RACH resources corresponding to multiple UL/DL carrier situations and reducing RACH delay (Pelletier paragraph 0104).

Regarding claim 50, Ericsson, Yamada and Pelletier disclose the terminal of claim 49. Ericsson, Yamada and Pelletier further disclose wherein the non-anchor carrier configuration further comprises a random access resource configuration list for non-anchor carriers [see Pelletier paragraph 51, further 

Regarding claim 60, Ericsson, Yamada and Pelletier disclose the terminal of claim 49. Ericsson, Yamada and Pelletier further disclose regarding obtaining another indication information that instructs the terminal to perform the random access through the anchor carrier, or an uplink non-anchor carrier [see Pelletier paragraph 51, PRACH/RACH configuration information includes information indicating on which carrier(s) the PRACH/RACH procedure should be carried out, each carrier is either a PCC (anchor) or SCC (non-anchor)]. In addition, the same motivation is used as the rejection of claim 49.

Regarding claim 84, Ericsson discloses executing a method comprising: receiving, by a terminal, a non-anchor carrier resource configuration broadcasted by a network device [see Ericsson page 3, physicalConfigDedicated-NB is a newly defined SIB that is broadcasted to the UE and contains non-anchor configuration parameters that may override anchor carrier configurations], wherein the non-anchor carrier resource configuration comprises an uplink non- anchor carrier frequency list, an uplink non-anchor carrier resource configuration parameter list, a downlink non-anchor carrier frequency list and a downlink non-anchor carrier resource configuration parameter list [see Ericsson pages 2-3, ASN1START includes at least DL and UL non-anchor carrier frequency sequences, and may further include additional non-anchor carrier parameters for in-band non-anchor carrier info associated therewith].
While Ericsson does teach broadcasting the above information elements to the UE, and while it is implicit that the UE will use this information for UE operation, Ericsson does not expressly disclose the features of a non-transitory computer-readable storage medium storing computer-executable instructions; obtaining, by the terminal, an indication information that indicates whether resources used by the terminal for performing random access comprise an anchor carrier; and determining, by the terminal, according to the non-anchor carrier resource configuration, resource information for performing random access.
However, in the same or similar field of invention, Yamada discloses a random access procedure (Yamada Figure 6), where a UE may initiate the random access procedure on the anchor PRB when the UE receives a PDCCH order (see Yamada paragraph 0090); which means that the indication information 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to have the features of a non-transitory computer-readable storage medium storing computer-executable instructions; and obtaining, by the terminal, an indication information that indicates whether resources used by the terminal for performing random access comprise an anchor carrier; as taught by Yamada. The suggestion would have been to enhance the efficient use of radio resources in the network (Yamada paragraph 0025).
Although Yamada discloses that the UE may move to non-anchor PRB once the random access is initiated (see Yamada paragraphs 0090 and 0091), Ericsson and Yamada do not expressly disclose the feature of determining, by the terminal, according to the non-anchor carrier resource configuration, resource information for performing the random access.
However, in the same or similar field of invention, Pelletier discloses that the WTRU (UE) may use the carrier configurations provided by broadcast signaling (equivalent to Ericsson’s broadcast identified above) to determine the PRACH/RACH configuration that is used for the random access procedure (see Pelletier paragraph 00058). WTRU operating with information regarding secondary component carriers (i.e., non-anchor carriers) (see Pelletier paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson and Yamada to have the feature of determining, by the terminal, according to the non-anchor carrier resource configuration, resource information for performing the random access; as taught by Pelletier. The suggestion/motivation would have been to improve UE’s ability to determine multiple RACH resources corresponding to multiple UL/DL carrier situations and reducing RACH delay (Pelletier paragraph 0104).

Regarding claim 86, Ericsson, Yamada and Pelletier disclose the method of claim 1. Ericsson, Yamada and Pelletier further disclose wherein a non-anchor carrier frequency in the uplink non-anchor carrier frequency list corresponds to one resource configuration parameter in the uplink non-anchor 

Regarding claim 88, Ericsson, Yamada and Pelletier disclose the terminal of claim 49. Ericsson, Yamada and Pelletier further disclose wherein a non-anchor carrier frequency in the uplink non-anchor carrier frequency list corresponds to one resource configuration parameter in the uplink non-anchor carrier resource configuration parameter list [see Pelletier paragraph 72, the PRACH/RACH configuration as part of a set of configurations corresponds to a SCC (non-anchor carrier) of the WTRU’s (UE’s) configuration]. In addition, the same motivation is used as the rejection of claim 49.

Regarding claim 89, Ericsson, Yamada and Pelletier disclose the non-transitory computer-readable storage medium of claim 84. Ericsson, Yamada and Pelletier further disclose wherein the non-anchor carrier configuration further comprises a random access resource configuration list for non-anchor carriers [see Pelletier paragraph 51, further including PRACH/RACH configuration information that refer to a set of parameters applying to the particular set of DL and UL carriers]. In addition, the same motivation is used as the rejection of claim 84.

Regarding claim 90, Ericsson, Yamada and Pelletier disclose the non-transitory computer-readable storage medium of claim 84. Ericsson, Yamada and Pelletier further disclose regarding obtaining, by the terminal, another indication information that instructs the terminal to perform the random access through the anchor carrier, or an uplink non-anchor carrier [see Pelletier paragraph 51, PRACH/RACH configuration information includes information indicating on which carrier(s) the PRACH/RACH procedure should be carried out, each carrier is either a PCC (anchor) or SCC (non-anchor)]. In addition, the same motivation is used as the rejection of claim 84.

Regarding claim 92, Ericsson, Yamada and Pelletier disclose the non-transitory computer-readable storage medium of claim 84. Ericsson, Yamada and Pelletier further disclose wherein a non-.

Claims 29, 87 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, Yamada, Pelletier and further in view of “3GPP TSG RAN WG2 #93 – R2-161394” (dated 15-19 February 2016; provided in Applicant’s IDS dated 7/21/2020, hereinafter “ZTE”).

Regarding claim 29, Ericsson, Yamada and Pelletier disclose the method of claim 2. Ericsson, Yamada and Pelletier do not expressly disclose wherein the random access resource configuration list for the non-anchor carriers at least comprises an item corresponding to a radio coverage level.
However, in the same or similar field of invention, ZTE discloses that PRACH carriers configured by SIBs can be configured for different coverage levels (see ZTE page 2, paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson, Yamada and Pelletier to have the feature of the random access resource configuration list for the non-anchor carriers at least comprises an item corresponding to a radio coverage level; as taught by ZTE. The suggestion/motivation would have been to reduce overhead and impact on LTE systems (ZTE page 1, section 2).

Regarding claim 87, Ericsson, Yamada and Pelletier disclose the terminal of claim 50. Ericsson, Yamada and Pelletier do not expressly disclose wherein the random access resource configuration list for the non-anchor carriers at least comprises an item corresponding to a radio coverage level.
However, in the same or similar field of invention, ZTE discloses that PRACH carriers configured by SIBs can be configured for different coverage levels (see ZTE page 2, paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson, Yamada and Pelletier to have the feature of the random 

Regarding claim 91, Ericsson, Yamada and Pelletier disclose the non-transitory computer-readable storage medium of claim 89. Ericsson, Yamada and Pelletier do not expressly disclose wherein the random access resource configuration list for the non-anchor carriers at least comprises an item corresponding to a radio coverage level.
However, in the same or similar field of invention, ZTE discloses that PRACH carriers configured by SIBs can be configured for different coverage levels (see ZTE page 2, paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson, Yamada and Pelletier to have the feature of the random access resource configuration list for the non-anchor carriers at least comprises an item corresponding to a radio coverage level; as taught by ZTE. The suggestion/motivation would have been to reduce overhead and impact on LTE systems (ZTE page 1, section 2).


Response to Arguments

Applicant’s arguments filed on 2/2/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SAUMIT SHAH/Primary Examiner, Art Unit 2414